Citation Nr: 1232346	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  07-16 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel



INTRODUCTION

The Veteran had active duty service from September 1970 to October 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine which, in pertinent part, granted the Veteran's claim for service connection for left ear hearing loss and assigned an initial noncompensable rating.

The claim for an initial compensable rating for left ear hearing loss was remanded by the Board in February 2011.  In addition, the Board remanded claims for service connection for right ear hearing loss, a right shoulder condition, a low back condition, a right knee condition and a right elbow condition.

A July 2012 rating decision granted the Veteran's claims for service connection for right shoulder degenerative joint disease, lumbar spine degenerative disc and joint disease, right knee degenerative joint disease, right elbow epicondylitis and right ear hearing loss; initial ratings were assigned for each disability.  A notice of disagreement objecting to the assigned initial ratings has not been received and these claims are no longer before the Board for its consideration.

As stated above, the Veteran has not specifically appealed the initial noncompensable rating for right ear hearing loss assigned in the July 2012 rating decision.  However, VA regulations require that the hearing loss be rated bilaterally unless service connection was granted for only one ear.  See 38 C.F.R. § 4.85 (2011).  The instant claim has therefore been restyled to include an increased initial rating for bilateral hearing loss.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.



FINDING OF FACT

The Veteran's right ear hearing loss manifested as Level I hearing and his left ear hearing loss manifested as Level I hearing, at worst; the record is negative for evidence of an exceptional pattern of hearing loss.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.85, 4.86, 6100 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

The appeal with regard to the instant claim arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements are appropriately addressed under the notice provisions of 38 U.S.C. §§ 5104 and 7105.  Hartman, supra.

Where a claim has been substantiated after the enactment of the VCAA, a veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008). There has been no allegation of prejudice with regard to the instant claim for a compensable rating for bilateral hearing loss.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA has met the duty to assist the Veteran in the development of the instant claim.  The evidence of record includes the service treatment records, VA treatment records and the VA examination reports.  The Veteran has not alleged that his service connected bilateral hearing loss has worsened since his last VA examination.  

In February 2011, the Board remanded the instant claim to allow a VA audiological examination to be conducted.  Such an examination was conducted in April 2011.  The Board therefore concludes that there has been substantial compliance with the terms of the previous remand.  See Dyment v. West, 13 Vet. App. 141, 146-47  (1999). 

Thus, there is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  Therefore, the Board determines that VA has made reasonable efforts to the assist the Veteran in obtaining the evidence necessary to substantiate the instant claim.





Increased Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In instances in which a veteran disagrees with the initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119, 126  (1999).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In evaluating hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable (zero percent) to a maximum 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests (Maryland CNC) in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second (Hertz).  The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  Under 38 C.F.R. §§ 4.85 , the vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test. The horizontal columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss. 

The percentage evaluation is determined from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VI," the percentage evaluation is 20 percent.  See 38 C.F.R.   § 4.85.

The provisions of 38 C.F.R. § 4.86(a) pertaining to exceptional patterns of hearing impairment provide that, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) pertaining to exceptional patterns of hearing impairment provide that, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral. That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Bilateral Hearing Loss Claim

A January 2005 VA audiological examination reflected the Veteran's reports that he misunderstood words.  Left ear word recognition was 96 percent and right ear word recognition was 94 percent.  An accompanying audiological examination revealed the following results, measured in decibels:

Hertz	1,000	2,000	3,000	4,000	Avg.
Right	40	25	15	15	23.75	
Left	 	15	15	40	55	31.25

The examiner noted that he had discussed the use of communication strategies and hearing protection with the Veteran and that he had counseled him with regard to his amplification options.

A January 2006 VA audiological examination reflected the Veteran's reports that he misunderstood words in most situations.  Left ear word recognition was 96 percent and right ear word recognition was 94 percent.  Tympanogram in the right ear was type A, suggestive of normal middle ear pressure and compliance.  An accompanying audiological examination revealed the following results, measured in decibels:

Hertz	1,000	2,000	3,000	4,000	Avg.
Right	40	25	15	15	23.75	
Left	 	10	15	40	55	30

An April 2011 VA examination reflected the Veteran's reports of increased hearing loss.  Left ear word recognition was 94 percent and right ear word recognition was 98 percent.  An accompanying audiological examination revealed the following results, measured in decibels:

Hertz	1,000	2,000	3,000	4,000	Avg.
Right	45	40	25	40	37.5
Left	 	25	25	45	60	38.75

Immittance testing could not be performed due to the inability to maintain a proper hermetic seal.

Using Table VI, the results of the Veteran's various VA audiology examinations reveal Level I hearing in the right ear and Level I hearing in the left ear.  This hearing level warrants a noncompensable rating.  The results of these examinations do not meet the criteria for an exceptional pattern of hearing impairment.  As a mechanical application of VA regulations regarding hearing loss is required, a compensable rating is not warranted for any period during the course of this appeal.  38 C.F.R.    §§ 4.85(c), 4.86.  

While the Veteran is competent to provide statements relating to symptoms or facts of events that he has observed regarding his hearing loss, and is within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  In this case, medical experts have developed a system to quantify hearing loss in the affected population, such as the Veteran, and the Veteran's hearing loss data, when measured using this formula does not justify a higher rating.

The weight of the evidence is against a finding that the Veteran's bilateral hearing loss disability meets or approximates the criteria for a compensable rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.7, 4.21.


Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(1)(b).  

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular consideration when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Veteran's bilateral hearing loss manifested by impaired hearing and difficulty understanding words, as described above.  These factors are contemplated by the rating criteria and there have been no reported factors outside the rating schedule.  The Veteran reported in a March 2011 VA examination that he had lost 10 weeks of work during the past 12 months but attributed this lost time to pain in his right shoulder knee and elbow rather than his hearing loss.  Consideration of an extraschedular rating is therefore not warranted.

With respect to the Veteran's hearing loss, the Board is cognizant of the holding in Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In that decision, the Court noted that, unlike the rating schedule for hearing loss, the extraschedular provisions did not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id. at 455. 

The VA audiology examiners provided a full description of the Veteran's subjective complaints and history of hearing problems.  The April 2011 VA examiner identified the functional effects of his hearing loss, namely that the Veteran would suffer no significant effect on his occupation and no effect on his usual daily activities.  The Board therefore finds that the VA examinations and the Veteran's own statements regarding the severity of his disability provide a full and accurate picture of the functional effects stemming from the Veteran's hearing loss.

The Court has held that a total disability rating based upon individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.

The Veteran has reported working as a barber throughout the course of this appeal.   Further consideration of a TDIU is not warranted as the Veteran is currently employed.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (TDIU is a part of an increased rating or initial rating only when there is evidence of unemployability).


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


